Citation Nr: 0210133	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for residuals of a 
compression fracture or herniated disc of the back. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1969.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from April 1998 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Newark, New Jersey.

In the course of appeal, in February 1999, the veteran 
testified at a hearing before a hearing officer at the RO.  A 
transcript of that hearing is included in the claims folder.  

The Board in June 2000 remanded the case for further 
development.  The development was completed and the case was 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in 
an August 1990 rating decision.  That determination became 
final in the absence of a perfected appeal.

2.  Evidence received since the August 1990 rating decision 
is new and so significant that it must be considered in order 
to fairly decide the veteran's claim of entitlement to 
service connection for residuals of a compression fracture or 
herniated disc of the back on the merits.

3.  Residuals of a compression fracture or herniated disc of 
the back did not develop in-service, and they were not 
aggravated by service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 1990 RO decision denying service connection for a low 
back disorder; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (2001).

2.  Service connection for residuals of a compression 
fracture or herniated disc of the back is not warranted.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303 (2001); 66 Fed.Reg. 45602 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. § 
3.102, 3.159, 3.326(a)).  The provisions of these regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  Id; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

As well, pertinent changes to the Code of Federal Regulations 
were made in response to the VCAA, effective November 9, 
2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this case, as discussed below, the claim is reopened, and 
the question becomes whether the VCAA is satisfied as to the 
reopened claim.  The Board notes in this regard that the 
veteran has been provided notice of the new law, and has been 
assisted in obtaining evidence in support of his claim.  The 
veteran and his wife had the opportunity to testify at an RO 
hearing in February 1999.  Statements have been submitted in 
support of the claim by laypersons as well as medical 
professionals.  The RO in a Supplemental Statement of the 
Case issued in March 2002 informed the veteran of regulations 
applicable to his claim, and of the kind of evidence the 
veteran would need to submit in order to succeed in his 
claim.  The Board finds that the development effectuated by 
the RO in the course of the appeal complies with applicable 
VCAA requirements for notice and assistance to the veteran in 
the development of his claim.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, the Board is also satisfied 
that development requested in the June 2000 remand has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Under 38 C.F.R. § 3.156(a), in order to reopen a claim for 
service connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once a 
denial of service connection has become final the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of section 3.156(a) itself is 
to be used to determine if evidence submitted since the last 
prior final denial is new and material, so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  Id.  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The RO denied service connection for a back disorder in an 
August 1990 rating decision.  That determination became final 
due to a lack of timely appeal, and that was the last prior 
final denial of the claim.  At the time of that decision, the 
claims folder contained the veteran's service medical 
records, a record of an unpursued prior claim in July 1969 
(veteran failed to report for a VA examination in December 
1969 and the claim was denied on that basis), and a June 1990 
VA examination report.  Evidence added to the claims folder 
since August 1990 includes statements and records from 
private treating physicians related to ongoing back 
disability, as well as lay statements of friends and co-
workers, photographs of a purported in-service car accident, 
testimony by the veteran and his spouse, VA treatment 
records, and a report of VA examination in July 2001.  All 
this new evidence, particularly the July 2001 VA examination 
report, greatly added to the body of evidence which must be 
considered to determine the merits of the veteran's claim.  
As such, reopening of the veteran's claim for service 
connection for residuals of a compression fracture or 
herniated disc of the back is warranted. 38 C.F.R. § 
3.156(a).

Looking to the merits of the claim, the service medical 
records reflect that the veteran was treated twice for back 
difficulties.  The first time, in November 1968, the 
appellant was treated for a right paravertebral muscle spasm, 
without noted injury.  Secondly, some time between February 
and May 1969 he was seen for complaints of moderate low back 
pain that began following an automobile accident that week.  
At that time examination noted sacroiliac joint tenderness.  
While X-rays of the pelvis were requested, available service 
medical records do not include the results of those studies.  

The veteran's March 1969 service separation examination 
report indicates that the spine and musculoskeletal systems 
were normal.  In his March 1969 report of medical history for 
service separation, the veteran noted a past history of back 
strain, but reported having no current problem.  

Post service medical records reflect that the veteran was 
hospitalized at J.F.K. Medical Center in December 1986 for 
severe low back pain and left lower extremity pain that 
resulted from a recent work injury when he was lifting trays 
of baked goods.  The appellant's prior history was recorded 
to have been "unremarkable."  The examination included a 
computerized tomography scan which was extremely suspicious 
for a left L5-S1 herniated nucleus pulposus. 

In a July 1987 medical report, I. Ahmad, M.D., a private 
orthopedic surgeon, noted the veteran's history of treatment 
and time lost from work following the December 1986 back 
injury.  In another July 1987 medical report, H. M. Fisher, 
M.D., a private physician, informed that the veteran had been 
undergoing treatment following the December 1986 back injury 
and had been out of work until April 1987.  Dr. Fisher noted 
that the veteran did not report a prior back injury.  He 
concluded, based on his examination, that the veteran had 
suffered a herniated disc.  

At a June 1990 VA examination the veteran's history was 
noted.  He reported having been hospitalized for a few days 
in service in 1968 for a low back disability, but with no 
treatment given.  At discharge from the hospital he 
reportedly was assigned a light duty profile.  He reported 
having no treatment for a back disorder, until his back 
"went out" in 1986.  After X-rays were taken, the examiner 
diagnosed an L4-L5 herniated nucleus pulposus.  

Also in June 1990, the veteran submitted a statement 
recounting an automobile accident in service during which he 
was knocked unconscious, suffered back pain, and a large bump 
protruded in his lower back.  He reported having recurring 
back pain since which had grown worse over the years.  

In a February 1996 report, Dr. Vessa, a private physician, 
noted that the veteran had reported a history of an in-
service back injury with no subsequent back injury, and 
chronic mid low back pain since the in-service injury.  Dr. 
Vessa concluded that X-rays were consistent with an old 
healed compression fracture.  

In March 1997, the veteran submitted three photographs which 
he alleged were from the in-service automobile accident, 
showing injury to the vehicle he had been driving.  

At a February 1999 hearing before a hearing officer at the 
RO, the veteran testified that he injured his back in service 
in an automobile accident and thereafter was briefly 
hospitalized.  He testified that he did not undergo a 
physical service separation examination.  He testified that 
over the years following service he had ongoing difficulty 
with his back, with severe back pain at times.  The pain was, 
at times, precipitated by participation in sports including 
softball and bowling.  However, he testified that he never 
saw a doctor for his back after service and prior to his 
hospitalization for back pain in 1968.  Both the veteran and 
his wife, who was also at the hearing, emphasized that he had 
been having increased difficulty and incapacity related to 
his back.  

In December 2000 the veteran submitted statements from a 
childhood friend as well as from co-workers, each reporting 
that he had developed difficulty with his back over the 
years.  

At a July 2001 VA examination of the lumbosacral spine, the 
veteran's history was noted and his records were reviewed.  
The examiner assessed that in light of the veteran's long 
work history after service of carrying heavy objects (bread) 
for seventeen years prior to the 1986 initial diagnosis of a 
herniated disc, it was unlikely that his current symptoms 
were related to his injury in service.  

Taken as a whole, the medical record shows only an acute in-
service back injury without chronicity or recurrence.  In 
contrast, postservice there is a history of a chronic back 
disability with herniated nucleus pulposus but only after 
sustaining a postservice work injury in December 1986.  While 
the veteran has alleged chronicity of a back disorder since 
service, he has presented no medical evidence showing such 
ongoing symptomatology or any chronic back disability since 
service.  The veteran's statements, as lay statements, cannot 
serve as the necessary medical evidence to establish a causal 
link between in-service injury an a current disorder.  
Espiritu v. Derwinski,  2 Vet. App. 492 (1992).  Statements 
by a childhood friend and co-workers are equally deficient.  
The February 1996 statement of Dr. Vessa was based on the 
appellant's erroneous report to him that he had not suffered 
a back injury after service, whereas the medical record and 
the veteran's own statements plainly show that he suffered a 
postservice back injury in 1986.  As such, Dr. Vessa's 
assessment of an old healed compression fracture cannot 
support the veteran's claim.  Simply put, "an opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Absent medical evidence of a chronic in-service back disorder 
or medical evidence causally linking the veteran's current 
residuals of a compression fracture or herniated disc of the 
back to his period of service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a 
compression fracture or herniated disc of the back.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit sought on appeal is denied.


ORDER

The claim of entitlement to service connection for residuals 
of a compression fracture or herniated disc of the back is 
reopened.

Service connection for residuals of a compression fracture or 
herniated disc of the back is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

